FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERT HOLMES, III,                              No. 15-15468

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01166-GMN-
                                                 GWF
 v.

FRANK DREESEN; et al.,                           MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Robert Holmes, III, a former Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging access-

to-courts and retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly granted summary judgment on Holmes’s

access-to-courts claims because Holmes failed to raise a genuine dispute of

material fact as to whether he suffered prejudice to a direct appeal of a criminal

conviction, a habeas petition, or a challenge to his conditions of confinement as a

result of defendants’ alleged conduct. See Lewis v. Casey, 518 U.S. 343, 348-355

(1996) (setting forth actual injury requirement).

       The district court properly granted summary judgment on Holmes’s

retaliation claim because Holmes failed to raise a genuine dispute of material fact

as to whether defendant Smith took an adverse action against Holmes because of

his protected conduct. See Jones v. Williams, 791 F.3d 1023, 1035 (9th Cir. 2015)

(setting forth elements of a retaliation claim in the prison context); see also Wood

v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014) (“[M]ere speculation that defendants

acted out of retaliation is not sufficient.”).

       AFFIRMED.




                                             2                                  15-15468